                 Case 5:19-cv-04257-BLF Document 15 Filed 12/10/20 Page 1 of 1



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN JOSE DIVISION
11
12 NORMAN CLANCY,                                      Case No. 5:20-cv-08668 NC
13                       Plaintiff,                    SUA SPONTE JUDICIAL
                                                       REFERRAL FOR PURPOSES OF
14               v.                                    DETERMINING RELATIONSHIP
                                                       OF CASES
15 ALLSTATE INSURANCE COMPANY,
     et al.,
16
                         Defendants.
17
18
               In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19
     above captioned case is referred to District Judge Beth Labson Freeman to determine
20
     whether it is related to 5:19-cv-04257 BLF, Norman Clancy v. Allstate Insurance.
21
               IT IS SO ORDERED.
22
23
               Date: December 10, 2020              _________________________
24                                                  Nathanael M. Cousins
                                                    United States Magistrate Judge
25
26
27
28
     Case No. 20-cv-08668 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
